Citation Nr: 0200496	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  00-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original rating for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1968 
to September 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

The case was previously the subject of a July 19, 2001 Board 
decision that has been vacated. 


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-5107 (West 
Supp. 2001).  Additionally, VA has recently promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
changes in the law redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  These 
changes in the law also eliminate the concept of a well-
grounded claim and supersede the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A.§ 5103A; 66 Fed. Reg. 45,620 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In the present case, the evidence shows that potentially 
probative medical evidence exists that is not presently 
associated with the claims folder.  In particular, in May 
2001, the veteran submitted a VA Form 21-4138, Statement in 
Support of Claim, wherein he indicated that he received 
recent inpatient treatment from April to May 2001 at the VA 
Medical Center (VAMC) in Tuscaloosa, Alabama.  However, 
copies of these treatment records are not presently 
associated with the claims folder.  On the contrary, with the 
exception of a June 2001 vocational rehabilitation counseling 
report, the most current evidence presently associated with 
the claims folder is a December 2000 VA outpatient treatment 
record.  As the veteran has referenced the existence of 
potentially probative medical treatment records that have not 
been associated with the claims folder, an effort should be 
made to associate these records with the claims folder.  The 
procurement of such pertinent VA medical reports is required. 
66 Fed. Reg. 45,620 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159 (c)(2)); See also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record"). 

The duty to assist also includes a duty to obtain records in 
the custody of a Federal department or agency.  VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency including, but not 
limited to, medical and other records from VA medical 
facilities and records from the Social Security 
Administration.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(2)).  The veteran has 
submitted evidence that he is presently receiving Social 
Security benefits due to disability.  As the records relied 
upon in making that determination are pertinent to his VA 
claim, they should be obtained.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  Therefore, the Board finds that a 
remand is in order to obtain the veteran's records from the 
Social Security Administration.  

Accordingly, this case is REMANDED for the following:

1. The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment and private 
medical treatment for his PTSD since 
December 2000.  In particular, the RO 
should obtains copies of the treatment 
records from the Tuscalossa VAMC and the 
referenced by the veteran during in his 
May 2001 statement.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. 

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

3. Following completion of the above, the 
RO should review the claim on appeal.  If 
the veteran's claim remains denied, 
either in whole or in part, a 
supplemental statement of the case should 
be issued to the veteran, and he should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



